Chalmers, J.,
delivered the opinion of the court.
The judgment is erroneous upon two grounds: —
1. The suit was by attachment for a debt not due, and the ground of attachment was that the defendant had assigned or was about to assign or dispose of his property, with intent to defraud his creditors, &c.
This constitutes no ground of attachment under our law upon a debt not due. The only ground of attachment before maturity of the debt is, that the creditor has just cause to suspect and verily believes that the debtor has removed or will remove himself or his property out of the State, with intent to hinder, delay or defraud his creditors. Code, § 1455.
2. The attachment was levied upon various articles of personal propertjr, all of which were replevied from the officer by the defendant, by the delivery of a bond for their forthcoming, under § 1439 of the Code. The defendant having thereafter made default, judgment was entered against him, and writ of inquiry awarded to assess the value of the property attached. The jury returned a verdict, fixing the value in gross, without specifying separately the value of the several articles; and thereupon judgment was rendered against the defendant and the surety in the replevin bond for this aggregate value. This, we think, was erroneous. It is well settled that, in the ordinary action of replevin and in detinue, and in trials of the rights of property under the claimant’s issue, the verdict must find the value separately of the several articles in controversy. We think that the same rule should apply to the proceedings under consideration.
By § 1448 of the Code, it is provided that, where judgment *563in this class of cases is rendered upon the replevin bond, the sureties thereon may discharge it, so far as they are concerned, by a return of the property replevied. This necessarily implies that they may discharge it pro tanto by a surrender of a portion of the property, and hence the necessity for a determination of the value of each article, so that, in case of a partial return, they may receive proper credit.

Judgment reversed and cause remanded.